Exhibit 10.1

 

EMPLOYMENT AGREEMENT

 

This Agreement is entered into as of this 9th day of September, 2005 (the
“Effective Date”), between Newmont USA Limited (“Newmont”) and David H.
Francisco (the “Executive”).

 

RECITALS

 

WHEREAS, Newmont desires that the Executive perform services as set forth in
this Agreement;

 

WHEREAS, the Executive desires to perform these services for Newmont under the
terms and conditions set forth in this Agreement;

 

WHEREAS, the Executive and Newmont wish to terminate the Employment Agreement by
and between the Executive and Newmont Mining Corporation dated February 1, 1999
and any other agreements entered into by the Executive and Newmont or any of its
affiliates as of the date hereof, except as set forth below.

 

In consideration of the mutual promises set forth herein, it is agreed by and
between Newmont and the Executive:

 

1. Revocation of Prior Agreements. The Employment Agreement dated February 1,
1999 by and between the Executive and Newmont Mining Corporation, any amendments
thereto and any other written or oral agreements between the Executive and
Newmont, Newmont Mining Corporation or their affiliates are hereby terminated
and revoked and shall have no effect as of the Effective Date.

 

2. Description of Work. The Executive hereby resigns as an officer of Newmont
Mining Corporation and as an officer or director of any of its affiliates other
than Newmont Technologies Limited. The Executive will continue as an executive
employee of Newmont and shall serve as Chairman of Newmont Technologies Limited.
The Executive shall be available upon the reasonable request of Newmont to
consult with and advise Newmont with respect to its business operations and
practices. Newmont shall not be bound by any advice or consultation provided by
the Executive.

 

3. Salary. Newmont shall pay the Executive an annual salary of $500,000.00 (less
applicable taxes and deductions, including benefits deductions) during the term
of this Agreement in accordance with Newmont’s normal payroll practices.

 

4. Office Equipment. Newmont shall provide reasonable office equipment to the
Executive, including a computer, computer access, a fax machine and fax line, in
order for the Executive to provide the services to Newmont from his primary
residence.

 

5. Benefit Plans, Programs and Bonuses. The Executive shall not be eligible for
the Severance Plan of Newmont and the Executive Change of Control Plan of
Newmont, and the



--------------------------------------------------------------------------------

Executive hereby waives all rights to any benefits which may be otherwise
payable under such Plans. The Executive shall be eligible to participate in or
receive any benefits offered by Newmont to its eligible employees subject to the
exclusions and limitations set forth in this Agreement. The Executive shall be
eligible to receive a bonus payment under the Annual Incentive Compensation
Payroll Practice of Newmont (“AICP”) and the Employee Performance Incentive
Compensation Payroll Practice of Newmont (“EPIP”) for calendar year 2005 (to be
paid in 2006). After 2005, the Executive shall not be entitled to payments under
the AICP or the EPIP. As of the Effective Date, the Executive shall not be
eligible to receive any other bonus or incentive compensation nor shall the
Executive be eligible to receive any stock options or restricted stock grants.
Upon termination of this Agreement, Executive shall be eligible for retiree
medical or other retirement benefits, if applicable, in accordance with the
terms of the Corporation’s benefits plans.

 

6. Term. This Agreement shall commence on the Effective Date and shall continue
in force through a period of 36 months unless earlier terminated by the
Executive for any reason (including death) or by Newmont for “Cause” or upon a
breach of this Agreement by the Executive.

 

For purposes of this Agreement, “Cause” means:

 

(a) the willful and continued failure of the Executive to perform substantially
the Executive’s duties with Newmont (other than any such failure resulting from
incapacity due to physical or mental illness) or his failure to follow policies,
directions or Newmont’s code of conduct, after a written demand for substantial
performance is delivered to the Executive by the Board of Directors of Newmont
(the “Board”) or its delegate. Such written demand shall identify the manner in
which the Board or its delegate believes that the Executive has not
substantially performed the Executive’s duties; or

 

(b) the engaging by the Executive in illegal conduct or gross negligence or
willful misconduct which is potentially injurious to Newmont or its affiliates;
provided that if the Executive acts in accordance with an authorized written
opinion of Newmont’s or an affiliated entity’s legal counsel, such action will
not constitute “Cause” under this definition; or

 

(c) any dishonest or fraudulent activity by the Executive or the reasonable
belief by Newmont of the Executive’s breach of any contract or agreement with
Newmont or its affiliates.

 

In the event “Cause” is determined to exist by the Board or its delegate or if
the Executive breaches this Agreement as determined by the Board or its
delegate, the Executive shall not be entitled to any further payments or
benefits under this Agreement. In the event the Executive terminates this
Agreement for any reason (including death), the Executive shall not be entitled
to any future payments or benefits under this Agreement.

 

Upon termination of this Agreement for any reason, the Executive shall no longer
be an employee of Newmont or any of its affiliates.

 

7. Property of Newmont. All materials, ideas or other intellectual property
created or



--------------------------------------------------------------------------------

developed by the Executive pursuant to the Executive’s services, or which the
Executive may disclose to Newmont during the term hereof, shall be the sole and
absolute property of Newmont for any and all purposes whatsoever, and the
Executive agrees that the Executive does not have, and shall not claim to have,
any right, title or interest of any kind or nature whatsoever in or to such
materials, ideas or other property. Newmont may use and authorize others to use
the Executive’s name and biographical material for publicity and promotional
purposes.

 

8. Executive Cooperation. The Executive agrees that he: (i) will assist in an
orderly transition of his duties as a former officer and employee of Newmont;
(ii) will, to the extent that he is physically able to do so with the permission
of his medical advisors and without receiving additional compensation, fully and
completely cooperate with Newmont, both during and after the period of
employment, in all investigations and any pending or future litigation in which
Newmont, its affiliates, employees, officers or directors is involved or may
become involved; (iii) both during and after the period of employment with
Newmont, will not voluntarily cooperate with, or act as a witness, consultant or
expert for, any person or party who is contemplating or bringing an action or
proceeding of any kind adverse to Newmont, its affiliates, employees, officers
or directors; provided, however, that nothing herein shall preclude the
Executive from cooperating with any investigation or inquiry by any agency of
the United States or any state or subdivision thereof, or otherwise meeting any
legal obligation to provide testimony or other evidence in any action or
proceeding; and (iv) will proactively assist in key employee retention efforts
as directed by Newmont and support Newmont and its affiliates and his colleagues
in a positive manner. The Board or its delegate shall reasonably determine
whether Executive has complied with the provisions of this section.

 

9. Non-Disparagement. The Executive further agrees that he will not, either
verbally or in writing, make any public or private negative, defamatory,
disparaging, demeaning, or otherwise injurious statements concerning Newmont or
its affiliates, employees, officers or directors in any manner whatsoever.
Likewise, Newmont agrees that it will take reasonable efforts to ensure its
employees, officers and directors do not, either verbally or in writing, make
defamatory, disparaging, demeaning, or otherwise injurious statements concerning
the Executive in any manner whatsoever.

 

10. Confidentiality Agreement. The Executive acknowledges that prior to and
during the term of this Agreement, the Executive may acquire access to valuable
and confidential information, trade secrets, and relationships with respect to
Newmont’s successful business practices and operations (“Confidential
Information”). The Executive recognizes that Newmont has developed the
Confidential Information through substantial expense and effort, that if
disclosed Newmont considers the Confidential Information to be a significant
business advantage to Newmont’s competitors and potential competitors, and that
the Confidential Information is a valuable, special and unique asset to
Newmont’s business. The Executive understands that access to the Confidential
Information is restricted, that the Confidential Information is confidential,
and that he may have access to the Confidential Information solely because of
his relationship with Newmont.

 

The Executive acknowledges that it is reasonable and necessary for the
protection of the goodwill and business of Newmont that the Executive make the
covenants and agreements contained in this section regarding conduct of the
Executive during and subsequent to his employment with Newmont, and that Newmont
shall suffer irreparable injury if the Executive engages in the



--------------------------------------------------------------------------------

prohibited conduct. The covenants contained in this section shall survive the
termination of this Agreement for any reason. In the event of a breach or
threatened breach by the Executive of the provisions of this section, Newmont
shall be entitled to injunctive or other equitable relief enjoining and
restraining the Executive from disclosing, in whole or in part, any such
Confidential Information and other remedies such as the recovery of damages from
the Executive.

 

During the term of this Agreement, the Executive shall not, directly or
indirectly, acquire, misappropriate, disclose to third persons or entities or
use the Confidential Information except for purposes of performing the terms of
this Agreement. Upon termination of this Agreement, the Executive shall not,
directly or indirectly, acquire, misappropriate, disclose to third persons or
entities, or use the Confidential Information in any manner whatsoever. The
Executive shall not remove any documents, records or files belonging to Newmont
from Newmont’s offices nor shall the Executive retain any copies of any
documents, records, lists, files, or other information, maintained
electronically or otherwise, containing or reflecting the Confidential
Information after the termination of this Agreement.

 

11. Non-Competition. Nothing in this Agreement shall preclude the Executive from
engaging in business, charitable and community affairs, to the extent that such
activities do not inhibit or prohibit the performance of the Executive’s duties
under this Agreement or conflict in any way with the business of Newmont or its
affiliates. The Executive may also engage in personal investment opportunities,
provided that (a) the Executive will not devote any time to any business affairs
or personal investment that would interfere or derogate from his employment with
Newmont and (b) the Executive will not pursue or participate in a business
affair or personal investment which creates, or would create, a conflict of
interest between the Executive and Newmont or which may adversely affect the
good will of Newmont. The Executive shall avoid any situation in which his
personal interest could conflict, or reasonably appear to conflict, with the
interests of Newmont, including opportunities for personal gain. Notwithstanding
the foregoing, the Executive may engage in an enterprise for profit with consent
of Wayne W. Murdy, Sharon Thomas or the Board, which consent shall not be
unreasonably delayed or denied.

 

12. Non-Solicitation. During the term of the Agreement and for a period of one
(1) year after its termination, the Executive agrees not to solicit to hire any
employee of Newmont or its affiliates unless approved by Newmont.

 

13. Breach. In the event of a breach of any of the terms or conditions of this
Agreement, this Agreement may be terminated by the offended party immediately.
Any waiver of any breach of any provision shall not be deemed to be a waiver of
any subsequent breach or of the provision itself. Should litigation or other
legal proceeding result from a breach of this Agreement the breaching party will
be responsible for all costs and attorney’s fees associated therewith.

 

14. Newmont’s Right to Inspect Books and Records. Newmont shall, at all times,
have access to all of the Executive’s work product, production materials, books,
records, correspondence, instructions, receipts, vouchers and memoranda of every
description pertaining to the work done under this Agreement.

 

15. General Release of Claims. In exchange for, and in consideration of, the
payments,



--------------------------------------------------------------------------------

benefits, and other commitments described above, the Executive, for himself and
for each of his heirs, executors, administrators, and assigns, hereby fully
releases, acquits and forever discharges Newmont and each of its predecessors,
assigns, parent corporations, subsidiary corporations, affiliated corporations,
and the officers, directors, shareholders, partners, employees, attorneys and
agents past and present, of each of the aforesaid entities (“Related Persons”)
of and from any and all claims, liabilities, causes of action, demands to any
rights, damages, costs, attorney’s fees, expenses, and compensation whatsoever,
of whatever kind or nature, in law, equity or otherwise, whether known or
unknown, vested or contingent, suspected or unsuspected, that the Executive may
now have, has ever had, or hereafter may have relating directly or indirectly to
his employment with Newmont prior to the Effective Date. The Executive releases
any and all claims he may have that arose prior to the Effective Date, and
hereby specifically waives and releases all claims, including, but not limited
to, those arising under Title VII of the Civil Rights Act of 1964, as amended,
the Civil Rights Act of 1991, the Equal Pay Act, the Americans With Disabilities
Act, Sections 1981 through 1988 of Title 42 of the United States Code, as
amended, the Immigration Reform and Control Act, as amended, the Workers
Adjustment and Retraining Notification Act, as amended, the Occupational Safety
and Health Act, as amended, the Sarbanes-Oxley Act of 2002, the Consolidated
Omnibus Budget Reconciliation Act (COBRA), the Family and Medical Leave Act, the
National Labor Relations Act, the Fair Labor Standards Act, and any and all
state or local statutes, ordinances, or regulations, as well as all claims
arising under federal, state, or local law involving any tort, employment
contract (express or implied), public policy, wrongful discharge or any other
claim.

 

Newmont, its predecessors, assigns, parent corporations, subsidiary
corporations, affiliated corporations, officers, directors, shareholders,
partners, employees and all agents, past and present (collectively, for purposes
of this paragraph, the “Newmont Releasors”), hereby fully release, acquit and
forever discharge the Executive of and from any and all claims, liabilities,
causes of action, demands to any rights, damages, costs, attorneys’ fees,
expenses, and compensation whatsoever, of whatever kind or nature, in law,
equity or otherwise, whether known or unknown, vested or contingent, suspected
or unsuspected that the Newmont Releasors may now have, have ever had, or
hereafter may have relating directly or indirectly to the Executive’s employment
with Newmont prior to the Effective Date.

 

16. Release of ADEA (Age) Claim. In exchange for, and in consideration of, the
payments, benefits and other commitments described above, the Executive, for
himself and for each of his heirs, executors, administrators, and assigns,
hereby fully releases, acquits and forever discharges Newmont and the Related
Persons of and from any claim arising under the Age Discrimination in Employment
Act, as amended (ADEA), whether known or unknown, including any claims for
attorney’s fees, expenses, and/or any compensation whatsoever, of whatever kind
or nature, relating directly or indirectly to his employment with Newmont prior
to the Effective Date.

 

The Executive, being 40 years of age or older, is advised of and acknowledges
the following:

 

(a) Twenty-One Day Consideration Period. The Executive shall have up to 21 days
to consider and accept the terms of this Agreement by fully executing and
notarizing it below, and returning it to Newmont. During this 21-day period and
before signing this Agreement, the Executive is encouraged to consult with an
attorney regarding the terms and



--------------------------------------------------------------------------------

provisions of this Agreement, at his own expense. The terms and provisions of
this Agreement are null and void if not accepted by the Executive within the
21-day period. The Executive may sign the Agreement prior to the conclusion of
the 21-day period.

 

(b) Release of Age Discrimination in Employment Act Claims. By signing this
Agreement the Executive waives any claims he has or might have against Newmont
or the Related Persons under the ADEA that accrued prior to the Effective Date.

 

(c) Revocation Period. The Executive shall have 7 calendar days from the date he
signs this Agreement to revoke the Agreement by notifying Newmont in writing
prior to the expiration of the 7-calendar day period. Any revocation within this
period must state “I hereby revoke my acceptance of our Agreement and General
Release.” The written revocation must be hand-delivered to the Vice President of
Human Resources, Newmont Mining Corporation, within 7 calendar days of the
Executive’s execution of this Agreement. This Agreement shall not become
effective or enforceable until the revocation period has expired. If the last
day of the revocation period is a Saturday, Sunday, or legal holiday, then the
revocation period shall not expire until the next following day that is not a
Saturday, Sunday, or legal holiday.

 

THE EXECUTIVE IS HEREBY ADVISED THAT HE HAS UP TO 21 CALENDAR DAYS TO REVIEW AND
CONSIDER THIS AGREEMENT AND IS HEREBY ADVISED IN WRITING TO CONSULT WITH AN
ATTORNEY PRIOR TO EXECUTION OF THIS AGREEMENT.

 

THE EXECUTIVE AGREES THAT ANY MODIFICATIONS, MATERIAL OR OTHERWISE, MADE TO THIS
AGREEMENT DO NOT RESTART OR AFFECT IN ANY MANNER THE ORIGINAL 21-CALENDAR DAY
CONSIDERATION PERIOD.

 

HAVING ELECTED TO EXECUTE THIS AGREEMENT TO FULFILL THE PROMISES AND TO RECEIVE
THE SUMS AND BENEFITS UNDER THIS AGREEMENT, THE EXECUTIVE FREELY AND KNOWINGLY,
AND AFTER DUE CONSIDERATION, ENTERS INTO THIS AGREEMENT AND RELEASE INTENDING TO
WAIVE, SETTLE AND RELEASE ANY CLAIM UNDER THE ADEA HE HAS OR MIGHT HAVE AGAINST
NEWMONT ACCRUING PRIOR TO THE EFFECTIVE DATE OF THIS AGREEMENT.

 

17. No Assignment; Binding Effect. Newmont and the Executive represent and
warrant that no person other than the signatories hereto had or has any interest
in the matters referred to in this Agreement, that Newmont and the Executive
have the sole right and exclusive authority to execute this Agreement, and that
Newmont and the Executive have not sold, assigned, transferred, conveyed, or
otherwise disposed of any claim, demand or legal right which is the subject of
this Agreement. Newmont will ensure that its obligations under this Agreement
and any agreements relating to awards of restricted stock or stock options will
be binding upon any successor entity in the event of a change in control of
Newmont (as defined in the Executive Change of Control Plan of Newmont) or
otherwise.



--------------------------------------------------------------------------------

18. Provisions Separable. The provisions of this Agreement are independent of
and separable from each other, and no provision shall be rendered invalid or
unenforceable by virtue of the fact that for any reason any other or others of
them may be invalid or unenforceable in whole or in part.

 

19. Governing Law. This Agreement shall be governed by the laws of the State of
Colorado.

 

IN WITNESS WHEREOF, the parties have executed this Agreement as of the date
first above written.

 

EXECUTIVE

/s/ David H. Francisco

David H. Francisco

NEWMONT USA LIMITED

By

 

Sharon E. Thomas

Its

 

Vice President and Secretary